Citation Nr: 0705500	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  03-18 839A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include as secondary to a service-connected right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel






INTRODUCTION

The veteran's DD Form 214 shows active military service from 
November 1961 to January 1963 and one year of prior active 
service.

This appeal initially came before the Board of Veteran's 
Appeals (Board) from a September 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board notes that, in an August 2003 letter, the veteran 
withdrew his original request for an appeals hearing at the 
RO.  There is no further indication that the veteran or his 
representative have requested that the hearing be 
rescheduled, thus, the Board deems the veteran's request for 
a hearing withdrawn.  38 C.F.R. §§ 20.700-20.704 (2006).  In 
March 2006, the Board granted service connection for a left 
knee disability, increased ratings for a right ankle 
disability and remanded the issue of service connection for a 
low back disorder to the RO for additional development.  The 
case is now before the Board for further appellate 
consideration.


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran's low back disorder is related to service or to his 
service-connected right ankle disability or that it was 
manifested within one year of service discharge.


CONCLUSION OF LAW

A low back disorder is not due to service-connected right 
ankle disability or incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 
5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the evidence of record -- service and 
post-service medical records and examination reports, and lay 
statements -- is adequate for determining whether the 
criteria for service connection have been met.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence which might be relevant to the issue on 
appeal and that VA has satisfied, to the extent possible, the 
duty to assist.  

Further, in compliance with the Board's March 2006 remand, 
the veteran was asked to identify any additional medical 
evidence.  The veteran did not provide additional medical 
information.  Thus, the Board is not aware of the existence 
of additional relevant evidence in connection with the 
appellant's claim, which VA has not sought and notes that the 
duty to assist is not a one-way street.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).  In July 2006, the veteran's claims 
file was reviewed and the examiner provided the requested 
etiology opinion.  In September 2006, VA readjudicated the 
appeal and issued a supplemental statement of the case 
(SSOC).  Given the foregoing, the Board finds that VA has 
substantially complied with the Board's March 2006 remand 
with regard to this appeal.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  Accordingly, 
the Board finds that no further assistance to the veteran in 
acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, VA 
notice and duty to assist letters dated in December 2004 and 
April 2006 satisfied VA's duty to notify under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159, as they informed the 
appellant of what evidence was needed to establish service 
connection, of what VA would do or had done, and what 
evidence he should provide, asked the veteran to send in 
information describing additional evidence or the evidence 
itself, and informed the appellant that it was his 
responsibility to help VA obtain evidence maintained by state 
or local governmental authorities and medical, employment or 
other non-government records necessary to support his claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of the 
type of evidence necessary to establish an initial disability 
rating or an effective date, if service connection was 
granted on appeal.  However, since service connection is 
being denied, no disability rating or effective date will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess, supra.  The appellant and his representative have 
not alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.

The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1131 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
arthritis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (2006).  

In addition, service connection may be granted as secondary 
for any service-connected disability when the evidence shows 
the disability is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Secondary service connection is available where a 
service-connected disability directly caused or has 
aggravated another non-service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The veteran contends that his low back disorder is due to his 
service-connected right ankle disability, thereby, 
secondarily linked to his military service.  

Service medical records show that the veteran was treated for 
a back strain in December 1960.  However, at the November 
1961 re-enlistment examination, the veteran did not report 
any further back pain and was found to be clinically normal.  
The records show that the veteran made no other complaints 
regarding his lower back.  Further, no back condition was 
noted upon the veteran's separation examination in December 
1962.  

Post-service medical records include VA and private treatment 
records, VA examination reports, Social Security 
Administration (SSA) records, and lay statements.  In a June 
2003 letter, S. Martingano, D.C., reported having treated the 
veteran for low back pain for over 10 years.  The 
chiropractor reported that X-rays shows compensational 
rotation of the veteran's spine and went on to discuss, in 
general, the possible effects of compensational rotation of 
the spine.  In the end, the chiropractor opined that the 
veteran's low back disorder is due to his right ankle 
disability.  

The Court has found that the Board may consider a physician's 
opinion to be of less weight and credibility when the basis 
of the opinion is shown to be less than complete or 
contradicted by other evidence.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).  Medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The Board is not bound to accept medical opinions or 
conclusions, which are based on a history supplied by the 
appellant, unsupported by the medical evidence.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  In the present appeal, 
there is no evidence that the chiropractor reviewed the 
veteran's service and medical history.    Based on the 
available evidence, it appears that the chiropractor's 
opinion is based on the veteran's reported military and 
medical history.  Therefore, the Board finds that the June 
2003 letter does not constitute competent medical evidence of 
causality.  LeShore v. Brown, 8 Vet. App. 406 (1996).

Other private and VA treatment records contain X-rays and 
Magnetic Resonance Imaging (MRI) reports diagnosing the 
veteran with degenerative disc disease of the lumbar spine 
and spondylosis.  However, the claims file contains no 
evidence of a medical opinion linking the veteran's low back 
disorder to his service-connected condition or to service.  
SSA records only discuss the veteran's knee and ankle 
disabilities and provide no further information regarding 
causality of the veteran's low back condition.

Further, the Board finds that available medical records do 
not indicate the required showing of continuity of symptoms 
since diagnosis and treatment for the veteran's low back was 
only noted approximately 27 years after the veteran's 
discharge from the military.  Similarly, service connection 
on a presumptive basis, under 38 C.F.R. §§ 3.307 and 3.309, 
is not warranted due to a lack of diagnosis within one of 
separation.  

In July 2006, the veteran's claims file was reviewed by a VA 
joints examiner.  The veteran's service and medical history 
were reviewed, including the opinion of the chiropractor 
linking the veteran's low back disorder to his service-
connected right ankle disability.  After reviewing all of the 
evidence, the examiner opined that the prior opinions were 
speculative and that "it is not as likely as not that he has 
a back condition that is either the direct and proximal 
result or is aggravated by his service-connected knee and 
ankle conditions".

Based on the above evidence, the Board finds that in the 
absence of competent medical evidence linking a low back 
disorder to the service-connected right ankle disability or 
to military service, the veteran's claim must be denied.

The Board notes that the appellant, his family, and his 
representative may believe that there was a causal 
relationship between the veteran's service and the claimed 
disorders.  However, the Board notes that there is no 
indication that they possess the requisite knowledge, skill, 
experience, training, or education to qualify as a medical 
expert for their statements to be considered competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay persons are not considered competent to offer medical 
opinions regarding causation or diagnosis.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the veteran's claimed disorder; it 
follows that, the benefit of the doubt doctrine is
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


